Disciplinary Proceeding. IT HAVING BEEN MADE TO APPEAR TO THE COURT by affidavit of Glen L. Houston, Attorney at Law, that the respondent, HAROLD M. MORGAN, has served the time heretofore prescribed for practice under probationary conditions and supervision by our Order of August 13, 1980, 95 N.M. 653, 625 P.2d 582, and has fully complied with the conditions of his probation; NOW IT IS ORDERED that HAROLD M. MORGAN, Esquire, be and he hereby is released from probation and the conditions thereof with respect to his license to practice law in the courts of this state.